Name: 76/961/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Directive 72/160/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production; NA;  economic policy;  agricultural policy
 Date Published: 1976-12-31

 Avis juridique important|31976D096176/961/EEC: Commission Decision of 7 December 1976 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Directive 72/160/EEC (Only the Dutch text is authentic) Official Journal L 364 , 31/12/1976 P. 0058 - 0058COMMISSION DECISION of 7 December 1976 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Directive 72/160/EEC (Only the Dutch text is authentic) (76/961/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), and in particular Article 9 (3) thereof, Whereas on 3 August 1976 the Government of the Netherlands notified, pursuant to Article 8 (4) of Directive 72/160/EEC, decision No 161 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund amending the provisions governing the cessation of farming; Whereas under Article 9 (3) of Directive 72/160/EEC the Commission has to decide whether, having regard to the abovementioned decision No 161, the provisions governing the implementation in the Netherlands of Directive 72/160/EEC, which form the subject of Commission Decisions 74/257/EEC of 18 April 1974 (2), 75/7/EEC of 27 November 1974 (3), 75/645/EEC of 17 October 1975 (4) and 76/484/EEC of 21 April 1976 (5) continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC; Whereas the amendments provided for in the abovementioned decision No 161 to the existing rules governing the cessation of farming are consistent with the objectives and provisions of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to the amendments contained in decision No 161 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund, the provisions implementing Directive 72/160/EEC in the Netherlands continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 7 December 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 9. (2)OJ No L 141, 24.5.1974, p. 4. (3)OJ No L 2, 4.1.1975, p. 32. (4)OJ No L 286, 5.11.1975, p. 19. (5)OJ No L 138, 26.5.1976, p. 21.